Citation Nr: 1739289	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from April 1953 to March 1955.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

The Veteran died in July 2016.  The appellant, his widow, was subsequently substituted as claimant in a March 2017 decision pursuant to 38 U.S.C.A. § 5121A.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to a TDIU.

Prior to his death, the Veteran was service-connected for compensation for bilateral sensorineural hearing loss (rated as 50 percent disabling) and tinnitus (rated as 10 percent disabling).  The combined evaluation of these two service-connected disabilities is 60 percent.  Thus, the Veteran did not meet the schedular criteria for establishing entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board must evaluate whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  See 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b). 

Thus, the remaining question here is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus, for purposes of a possible extraschedular TDIU evaluation.  38 C.F.R. § 4.16 (b).  The Board finds there is. 

The record indicates that the Veteran retired from a lumber company in May 1995 after 40 years of service as a sales clerk.  His highest level of education was a high school diploma.  In an April 2014 medical opinion, a private physician (J.D.) determined that the Veteran's hearing loss rendered him unemployable noting that his hearing limitations would have prevented verbal communication, whether it be face-to-face or by telephone; posed a significant safety risk in any job involving transportation, driving, or being around heavy or moving machinery; and significantly impaired his employability in any job assignment, with or without adaptation.

In November 2015 a VA examiner opined that the Veteran would have enough difficulty hearing and understanding others that he could not perform well enough to function in any occupational situation that required hearing others.  

An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Therefore, although it will regrettably result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU pursuant to 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit the issue of entitlement to an earlier effective date for the grant of TDIU, on an extraschedular basis only, to the Director of Compensation Service.  The Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16 (b). 

In rendering the above opinion, the Director of Compensation Service must expressly consider and address the plausible evidence of unemployability noted in the April 2014 private medical opinion and the November 2015 VA examination report.

2.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an effective date earlier than September 22, 2011, for the award of an extraschedular TDIU under 38 C.F.R. §  4.16 (b). If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




